DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-12 are objected to because of the following informalities: Claims 2-12 states “a heat generating state” where “heat generating state” should be “the heat generating state” as “a heat generating state” has already been introduced in the claim 1.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “position detecting apparatus” in claims 1-4, 7, 12 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification by the Applicant, in which the corresponding structure is: position detecting section 33 as a position detecting apparatus in Applicant’s specification [0031].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 states “the processor drives the actuator to move the position of the lens in the lens drive mechanism to a side on which a wider field of view can be secured for an endoscopic image”. The examiner is uncertain which/what side of the endoscope it is referring to. Appropriate correction/clarification is required.
Claim 8 states “second threshold” and “second period of time”. Examiner is uncertain how the second threshold and second period of time presents without a first threshold. The Claim 5 does not recites the first threshold which the claim 8 is dependent to. The first threshold is cited in Claim 3. 
Claims 9 and 10 state “third threshold”, “third period of time”, “forth threshold” and “forth period of time“, respectively. The Claim 9 is dependent of Claim 8, and Claim 10 is dependent of Claim 5. For the same reason above regarding Claim 8, it is unclear.  
Claim 11 states “a second temperature sensor”. The first temperature sensor is cited in Claim 4. Claim 11 is dependent of Claim 5.  For the same reason above regarding Claim 8, it is unclear. Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumoto et al. (WO 2015015877).
Regarding Claim 1, Fukumoto et al. disclose an endoscope apparatus comprising: an endoscope including an observation optical system including a lens drive mechanism ([0027] lens driving unit 240);
([0043], in the endoscope system 100 including the image pickup apparatus), 
the endoscope apparatus comprising: an actuator provided in the endoscope and configured to drive a lens relating to the lens drive mechanism ([0054], a VCM driving circuit that outputs a driving signal to the lens driving unit 240);
and a position detecting apparatus provided in the endoscope and configured to detect a position of the lens ([0049], the position control unit 320 determines, based on the output characteristic information and the output signal of the position detection unit 220),
the processor being configured to: determine whether or not the position detecting apparatus is in a heat generating state ([0053] it is possible to detect an abnormality of the position detection unit 220 (for example, the Hall element 222) and / or the position control unit 320 due to a temperature change, aged deterioration or the like),
and halt actuation of the position detecting apparatus, if the processor determines that the position detecting apparatus is in the heat generating state ([0053] it is possible to detect an abnormality of the position detection unit 220 and/or the position control unit 320 due to a temperature change; if it is determined that the operation is abnormal, the zoom operation is prohibited).
Regarding Claim 13, Fukumoto et al. disclose endoscope apparatus according to claim 1, wherein the actuator is a voice coil motor ([0015] a voice coil motor (VCM) drive circuit) including one or more magnets and one or more coils and enabling a ([0021]-[0022] position detection unit 220 includes a magnet 221; magnet 221 is fixed to a part of the zoom lens 211 so as to be movable together with the zoom lens 211).
Regarding Claim 14, Fukumoto et al. disclose endoscope apparatus according to claim 1, wherein: the position detecting apparatus includes a Hall element or a magnetic resistance element configured to detect a change of a magnetic field resulting from movement of the lens ([0022]-[0025] position detection unit 220 detects the position of the zoom lens 211 in the optical axis direction of the imaging optical system 210, and includes a magnet 221, a Hall element 222, and an AMP 223; The Hall element 222 detects a magnetic field using the Hall effect); 
and the Hall element or the magnetic resistance element receives supply of a constant current from a constant current circuit ([0054] the position control unit 320 includes a constant current type bridge circuit as a ] a voice coil motor driving circuit that outputs a driving signal to the lens driving unit 240).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto et al. (WO 2015015877) in view of Fujisawa (JP 2006000660).
Regarding Claim 2, Fukumoto et al. teach the claimed invention as discussed above concerning claim 1, and also teach if the processor determines that the position detecting apparatus is in a heat generating state, the processor halts actuation of the position detecting apparatus ([0053] it is possible to detect an abnormality of the position detection unit 220 and / or the position control unit 320 due to a temperature change; if it is determined that the operation is abnormal, the zoom operation is prohibited), but does not teach if the processor determines that the position detecting apparatus is in a heat generating state, the processor halts actuation of the actuator.
Fujisawa teaches if the processor determines that the position detecting apparatus is in a heat generating state, the processor halts actuation of the actuator ([0006] and [0083] when a drive signal is applied to the actuator and a release state, a short-circuit state, and a heat generation state occur at that time, the actuator is immediately stopped from being driven).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukumoto et al. to have if the processor determines that the position detecting apparatus is in a heat generating state, the processor halts actuation of the actuator as taught by Fujisawa in order to prevent from flowing and damaging electrical components, deteriorating characteristics, shortening the service life, and disconnection ([0004]-[0006] of Fujisawa). The modified device of Fukumoto et al. in view of Fujisawa will hereinafter be referred to as the modified device of Fukumoto et al. and Fujisawa.
Regarding Claim 3, Fukumoto et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the processor monitors an input current or an input voltage inputted to the position detecting apparatus, and if a value of the input current or the input voltage is a first threshold or greater and a state in which the value of the input current or the input voltage is the first threshold or greater continues for a first period of time, determines that the position detecting apparatus is in a heat generating state.
Fujisawa teaches wherein the processor monitors an input current or an input voltage inputted to the position detecting apparatus, and if a value of the input current or the input voltage is a first threshold or greater and a state in which the value of the input current or the input voltage is the first threshold or greater continues for a first period of time, determines that the position detecting apparatus is in a heat generating state ([0005] an endoscope apparatus including a driven body driven by an actuator and a control device that is detachably connected to the endoscope and controls the actuator drive. Current detection means for detecting the current flowing through the actuator, threshold setting means set to at least two threshold values in a short circuit, release and heat generation state, and the threshold level and current detection means).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukumoto et al. to have wherein the processor monitors an input current or an input voltage inputted to the position detecting apparatus, and if a value of the input current or the input voltage is a first threshold or greater and a state in which the value of the input current or the input 
Regarding Claim 5, Fukumoto et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the processor is configured to determine whether or not the actuator is in a heat generating state, and if the processor determines that the actuator is in a heat generating state, the processor halts actuation of the actuator.
Fujisawa teaches wherein the processor is configured to determine whether or not the actuator is in a heat generating state, and if the processor determines that the actuator is in a heat generating state, the processor halts actuation of the actuator ([0006] and [0083] when a drive signal is applied to the actuator and a release state, a short-circuit state, and a heat generation state occur at that time, the actuator is immediately stopped from being driven).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukumoto et al. to have wherein the processor is configured to determine whether or not the actuator is in a heat generating state, and if the processor determines that the actuator is in a heat generating state, the processor halts actuation of the actuator as taught by Fujisawa in order to prevent from flowing and damaging electrical components, deteriorating 
Regarding Claim 6, Fukumoto et al. teach the claimed invention as discussed above concerning claim 1, and also teach if the processor determines that the position detecting apparatus is in a heat generating state, the processor halts actuation of the position detecting apparatus  ([0053] it is possible to detect an abnormality of the position detection unit 220 and/or the position control unit 320 due to a temperature change; if it is determined that the operation is abnormal, the zoom operation is prohibited), but does not teach wherein the processor is configured to determine whether or not the actuator is in a heat generating state, and if the processor determines that the actuator is in a heat generating state, the processor halts actuation of the actuator.
Fujisawa teaches wherein the processor is configured to determine whether or not the actuator is in a heat generating state ([0096] zoom control device 6 determining whether or not the actuator is in a heat generation state), and if the processor determines that the actuator is in a heat generating state, the processor halts actuation of the actuator (([0006] and [0083] when a drive signal is applied to the actuator and a release state, a short-circuit state, and a heat generation state occur at that time, the actuator is immediately stopped from being driven).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukumoto et al. to have wherein the processor is configured to determine whether or not the actuator is in a heat generating state, and if the processor determines that the actuator is in a heat 
Regarding Claim 8, the modified device of Fukumoto et al. and Fujisawa teach the claimed invention as discussed above concerning claim 5, and Fujisawa teaches wherein the processor monitors a supply current supplied to the actuator and if a value of the supply current is a second threshold or greater and a state in which the value of the supply current is the second threshold or greater continues for a second period of time, determines that the actuator is in a heat generating state ([0005] Current detection means for detecting the current flowing through the actuator, threshold setting means set to at least two threshold values in a short circuit, release and heat generation state, and the threshold level and current detection means, comparison determination means for comparing and determining the magnitude of the detected current amount level).
14.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto et al. (WO 2015015877) in view of Uchiyama (US 20130308933).
Regarding Claim 4, Fukumoto et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the processor determines that the position detecting apparatus is in a heat generating state based on an output signal from a first temperature sensor provided in the position detecting apparatus.
Uchiyama teaches wherein the processor determines that the position detecting apparatus is in a heat generating state based on an output signal from a first ([0030] temperature detector 111 is arranged in the lens barrel and around the image sensor, and serves as an optical characteristic detector configured to transmit the temperature of each position to the lens microcomputer 120). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukumoto et al. to have wherein the processor determines that the position detecting apparatus is in a heat generating state based on an output signal from a first temperature sensor provided in the position detecting apparatus as taught by Uchiyama in order to correct the focus position ([0030]-[0031] of Uchiyama).  
15.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto et al. (WO 2015015877) in view of Fujisawa (JP 2006000660) and in further view of Amano et al. (US 20120162402).
Regarding Claim 7, the modified device of Fukumoto et al. and Fujisawa teach the claimed invention as discussed above concerning claim 5, but does not teach wherein if the processor determines that the position detecting apparatus is in a heat generating state and does not determine that the actuator is in a heat generating state, the processor drives the actuator to move the position of the lens in the lens drive mechanism to a side on which a wider field of view can be secured for an endoscopic image. 
Amano et al. teach wherein if the processor determines that the position detecting apparatus is in a heat generating state and does not determine that the actuator is in a heat generating state, the processor drives the actuator to move the (Fig.2, [0055] When the SMA wire 21 is not heated, the actuator is in the state SS1; [0038] in the state SS1, a distal end of the moving member 30 is located at a first position P1. When the distal end of the moving member 30 is at the first position P1, the lens 24 fixed to the lens frame 25 is at a far-point focus position of the objective optical system).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Fukumoto et al. and Fujisawa to have wherein if the processor determines that the position detecting apparatus is in a heat generating state and does not determine that the actuator is in a heat generating state, the processor drives the actuator to move the position of the lens in the lens drive mechanism to a side on which a wider field of view can be secured for an endoscopic image as taught by Amano et al. in order to improve the lens movement responsiveness, the power saving in the lens driving control, and the durability of the shape memory element ([0135] of Amano et al). 
Regarding Claim 9, the modified device of Fukumoto et al. and Fujisawa teach the claimed invention as discussed above concerning claim 8, but does not teach wherein if a resistance value calculated from a supply current supplied to the actuator and an applied voltage applied to the actuator is a third threshold or greater and a state in which the resistance value is the third threshold or greater continues for a third period of time, the processor determines that the actuator is in a heat generating state.
Amano et al. teach wherein if a resistance value calculated from a supply current supplied to the actuator and an applied voltage applied to the actuator is a third ([0010]-[0011] endoscope system includes, an actuator having an SMA wire and driving a moving member for moving a lens; an output control circuit; a detection circuit; and a CPU. The CPU outputs a driving signal to the output control circuit, on a basis of an instruction to move the lens, and on the basis of a position of the moving member corresponding to a resistance value detected by the detection circuit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Fukumoto et al. and Fujisawa to have wherein if a resistance value calculated from a supply current supplied to the actuator and an applied voltage applied to the actuator is a third threshold or greater and a state in which the resistance value is the third threshold or greater continues for a third period of time, the processor determines that the actuator is in a heat generating state as taught by Amano et al. in order to improve the lens movement responsiveness, the power saving in the lens driving control, and the durability of the shape memory element ([0135] of Amano et al). 
16.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto et al. (WO 2015015877) in view of Fujisawa (JP 2006000660) and in further view of Liu et al. (US 20170031128).
Regarding Claim 10, the modified device of Fukumoto et al. and Fujisawa teach the claimed invention as discussed above concerning claim 5, but does not teach a drive control circuit configured to drive the actuator using feedback control based on the 
Liu et al. teach a drive control circuit (drive control unit/section 240) configured to drive the actuator using feedback control based on the detected position of the lens ([0095] a feedback device (for example, a Hall sensor) is used for controlling of the motor, and a corresponding position of the motor can be obtained by querying for corresponding feedback information) 
wherein if a difference between the detected position of the lens and a control instruction value for the position of the lens is a fourth threshold or greater and a state in which the difference is the fourth threshold or greater continues for a fourth period of time, the processor determines that the actuator is in a heat generating state  ([0016]-[0020] processor obtains current lens position information according to the position information of the motor that controls the lens of the camera to move; obtain a lens displacement compensation value according to the position information of the motor that controls the lens of the camera to move and the temperature information; and obtain the lens target movement position according to the current lens position information and the lens displacement compensation value).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Fukumoto et al. and .
17.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto et al. (WO 2015015877) in view of Fujisawa (JP 2006000660) and in further view of Matsumaru (US 20130030248).
Regarding Claim 11, the modified device of Fukumoto et al. and Fujisawa teach the claimed invention as discussed above concerning claim 5, but does not teach wherein the processor determines that the actuator is in a heat generating state based on an output signal from a second temperature sensor provided in the actuator.
Matsumaru teaches wherein the processor determines that the actuator is in a heat generating state based on an output signal from a second temperature sensor provided in the actuator ([0013]-[0014] temperature detecting unit is provided within the distal end portion as the abnormality detecting unit in the electronic endoscope apparatus; an abnormality detecting unit that detects at least one abnormality of a temperature abnormality and an overcurrent in the distal end portion; and a power supply stop unit that stops the output when abnormality id detected).
.
18.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto et al. (WO 2015015877) in view of Liu et al. (US 20170031128).
Regarding Claim 12, Fukumoto et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein: the endoscope includes a memory that stores determination information for the processor to determine that the position detecting apparatus is in a heat generating state; and the processor determines that the position detecting apparatus is in a heat generating state, using the determination information read from the memory.
Liu et al. teach wherein: the endoscope includes a memory that stores determination information for the processor to determine that the position detecting apparatus is in a heat generating state; and the processor determines that the position detecting apparatus is in a heat generating state, using the determination information read from the memory ([0069] the memory 302 stores a program 3021 including obtaining temperature information of a camera lens of the camera using a temperature sensor; obtaining a lens target movement position according to position information of a motor that controls a lens of the camera to move and the temperature information; and controlling, according to the obtained lens target movement position, a corresponding lens to move to a target movement position).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukumoto et al. to have wherein: the endoscope includes a memory that stores determination information for the processor to determine that the position detecting apparatus is in a heat generating state; and the processor determines that the position detecting apparatus is in a heat generating state, using the determination information read from the memory as taught by Liu et al. in order to effectively perform temperature compensation when image quality change caused by temperature change ([0023] of Liu et al.).
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 8084969				David et al. 	
US 20100254032			Matsuki
US 20050036775			Morimoto
US 20130035545			Ono 
David et al. (US 8084969) disclose a linear motion control device including a coil driver to drive a coil that, when driven, effects a linear movement by a motion device having a magnet. The linear motion control device also includes a magnetic field sensor to detect a magnetic field associated with the linear movement and an interface to 
Matsuki (US 20100254032) discloses a magnetic coupling lens driving actuator including an imaging element; a movable lens that is movable in a direction of an optic axis; a magnetic body that is coupled to the movable lens; a lens tube that encases and airtightly seals the imaging element, the movable lens, and the magnetic body; a magnetic field producing unit that is disposed on an outer surface of the lens tube and that is movable in the direction of the optic axis; and a wire member that has one end thereof attached to the magnetic field producing unit, and that is operative to move the magnetic field producing unit in the direction of the optic axis.  (See figures 1-4 and [0017]).
Morimoto (US 20050036775) discloses a position detection apparatus capable of carrying out position detection according to temperature variation. The position detection apparatus comprises a first detection sensor which generates a plurality of detection signals according to movement of an object, a conversion section which generates a converted signal by subjecting at least one detection signal out of the detection signals to conversion processing using a conversion data obtained from the detection signal on, a calculation section which calculates a position of the object based on the converted signal and a second detection sensor which detects a temperature.  (See figures and [0017]-[0020]).
Ono (US 20130035545) discloses an electronic endoscope apparatus including: a CCD; a temperature sensor that detects a temperature of a distal end portion; a timing generator that generates a sample-and-hold signal for making the correlated double 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571}272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795